Citation Nr: 0824731	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  02-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a temporary total rating based on 
convalescence from right hand surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30.

2. Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right hand.

3. Entitlement to a compensable evaluation for second degree 
burns of the index and middle fingers of the right hand.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right thumb surgery due to VA medical treatment 
on April 18, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied continued 20 percent and 
noncompensable evaluations for service-connected traumatic 
arthritis of the right hand and second degree burn scars of 
the index and middle fingers, respectively. The RO also 
denied entitlement to a temporary total rating based on 
convalescence from right hand surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30. This appeal also stems from 
an October 2001 rating action, wherein the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of right thumb surgery due to VA medical treatment 
on April 18, 2000. The veteran has timely appealed both 
determinations to the Board.

In January 2002 and November 2005, the veteran testified 
before a Hearing Officer and Veterans Law Judge at the RO in 
Waco, Texas, respectively, wherein he addressed the issues on 
appeal. A copy of the hearing transcripts have been 
associated with the claims files.

These matters were before the Board in February 2006 and were 
then remanded for further development.



FINDINGS OF FACT

1. The veteran's April 18, 2000 surgery for right thumb 
arthritis was treatment of a service-connected disability 
that necessitated at least one month of convalescence.

2. The veteran's right hand arthritis most closely 
approximates favorable ankylosis of the thumb and third 
finger of the dominant hand.

3. The veteran's scars of the fingers have not been noted to 
cover any area of 144 inches, have never been noted to be 
painful on medical examination, are not poorly nourished, do 
not have repeated ulceration, are not unstable, do not have 
frequent loss of covering of the skin, and are not deep or 
associated with underlying soft tissue damage.

4. There is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of right thumb surgery due 
to VA medical treatment on April 18, 2000, as these symptoms 
are medically attributed to his service-connected traumatic 
arthritis of the right hand and have been considered in 
rating that disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a temporary total rating 
based on convalescence from right hand surgery have been met.  
38 C.F.R. § 4.30 (2007).

2. The criteria for a 30 percent disability rating, but no 
more, for traumatic arthritis of the right hand, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5216-5230 (2007).

3. The criteria for a compensable evaluation for second 
degree burns of the index and middle fingers of the right 
hand have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic 
Codes 7801-7805 (2001, 2007).

4. There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of right thumb surgery due to VA medical 
treatment on April 18, 2000.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001 
and March 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
an increased rating, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the first element, letters provided to the 
veteran in March 2006 and August 2006 together notified him 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disabilities and the effect that worsening had on his 
employment and life.  With respect to the third and fourth 
requirements, the March 2006 and August 2006 letters also 
notified the veteran that his disability ratings would be 
determined by applying relevant diagnostic codes, and 
provided examples of the types of medical and lay evidence 
that the veteran was to submit or ask VA to obtain that were 
relevant to establishing entitlement to increased 
compensation.  With respect to the second element, the Board 
notes that, with respect to his increased rating claim for 
right hand arthritis, the veteran's testimony at his November 
2005 Board hearing indicated that he had general actual 
knowledge that his disability rating was based on the 
function of his hand, including flexion of his fingers, pain, 
and ability to grip.  Also, with respect to the veteran claim 
for increased rating for second degree burns of the index and 
middle fingers of the right hand, in the veteran's case, an 
increased rating only depends on such criteria as a specific 
measurement or test result to the extent that the veteran's 
index and middle finger burns would be shown to exceed a 
square foot in area.  In this regard, there are multiple VA 
examinations of record that contain the required measurements 
of the area of the veteran's burns, and that the veteran has 
been given a fair opportunity to develop his claim on this 
basis.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial decision in his 
case.  However, in light of the March 2006 and August 2006 
notice letters, the actual notice reflected in the record, 
the opportunity the veteran was given to develop his claim, 
and the RO's readjudication of the veteran's claim in 
February 2008, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in August 2006.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a supplemental statement of the 
case to the veteran in February 2008.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private medical treatment records, VA examinations, the 
veteran's testimony at his January 2002 RO hearing and 
November 2005 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Temporary Total Rating Based on Convalescence

The veteran argues that he is entitled to a temporary total 
rating based on convalescence from right hand surgery 
performed on April 18, 2000, pursuant to the provisions of 38 
C.F.R. § 4.30.

Temporary total ratings are assigned under 38 C.F.R. § 4.30 
where treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(1), (2), (3).

In a September 1998 rating decision, the veteran was awarded 
service connection for traumatic arthritis, right hand, as a 
residual of burns to index and long fingers and subsequent 
injury, with an evaluation of 20 percent effective January 
21, 1995.  In explaining the evaluation assigned, the rating 
decision indicated that traumatic arthritis was evaluated as 
osteoarthritis and that a 20 percent evaluation was assigned 
when X-ray evidence showed involvement of two or more major 
joints or two or more joint groups with occasional 
incapacitating exacerbations, and that otherwise arthritis 
was evaluated based on limitation of motion.  It also stated 
that an evaluation of 20 percent was warranted whenever the 
index and middle or other combination of two fingers were 
favorably ankylosed, and that a higher evaluation of 30 
percent was not assigned unless the thumb and any other 
finger were favorably ankylosed or there was unfavorable 
ankylosis.

VA medical treatment records dated from November 1999 to 
April 2000 indicate diagnoses of degenerative joint disease 
of the right wrist and hand.

On April 18, 2000, the veteran underwent a right thumb 
metacarpophalangeal (MP) arthrodesis at a VA facility.  The 
preoperative and postoperative diagnoses were "right thumb 
metacarpophalangeal arthritis."  A VA treatment note from a 
two-week follow-up visit on May 2, 2000, indicates an 
assessment of status post right MP joint fusion of the thumb, 
and included a "note to employer" that the veteran would 
need about 12 weeks off to completely recover from the thumb.

In its January 2002 Statement of the Case, the RO explained 
that it denied the veteran's claim on the basis that service 
medical records were negative for any trauma to the right 
hand such as a crush injury, or as to any right thumb injury 
or right metacarpal injury.  Thus, according to the RO, 
service connection was not warranted for the veteran's right 
thumb metacarpophalangeal condition, and therefore a 
temporary total rating for the veteran's right thumb surgery 
was not warranted.

After a review of the record, the Board finds that the 
veteran is entitled to a temporary total rating based on 
convalescence from right hand surgery performed on April 18, 
2000, pursuant to the provisions of 38 C.F.R. § 4.30.  The 
veteran was awarded service connection for traumatic 
arthritis, right hand, as a residual of burns to index and 
long fingers and subsequent injury, with an evaluation of 20 
percent effective January 21, 1995.  The rating decision 
awarding service connection informed the veteran that that a 
higher elevation than 20 percent may be available if there 
was ankylosis of the thumb.  The veteran underwent surgery 
for right thumb metacarpophalangeal arthritis, which required 
a 12-week period of convalescence.  As the veteran was 
service-connected for traumatic arthritis of the right hand, 
and the rating decision awarding service connection 
specifically implied that right thumb arthritis was included 
as part the veteran's service-connected right hand arthritis, 
the Board finds that the veteran's surgery for right thumb MP 
arthritis was treatment of a service-connected disability.  
As such surgery necessitated at least one month of 
convalescence, the veteran is entitled to a temporary total 
rating based on convalescence from the April 18, 2000 
surgery, pursuant to the provisions of 38 C.F.R. § 4.30.

The Board notes that the RO denied the veteran a temporary 
total rating in its June 2000 rating decision and January 
2002 Statement of the Case on the basis that the veteran's 
right thumb was not involved in the veteran's original in-
service injury, and that arthritis of the thumb was not of a 
traumatic nature due to the veteran's service-connected burns 
of the index and middle fingers of the right hand.  However, 
the issue of service connection for traumatic arthritis of 
the right hand was adjudicated and granted in the September 
1998 rating decision, which specifically indicated that the 
right thumb was part of the service-connected disability. 

Accordingly, a temporary total rating based on convalescence 
from right hand surgery performed on April 18, 2000, pursuant 
to the provisions of 38 C.F.R. § 4.30, is warranted.

III. Increased Ratings

The veteran also claims he is entitled to an evaluation in 
excess of 20 percent for traumatic arthritis of the right 
hand and a compensable evaluation for second degree burns of 
the index and middle fingers of the right hand.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran was afforded a VA examination of the hand in 
August 1999.  On examination, it was noted that the thumb 
could not be approximated to the fourth and fifth fingers.  
It was also noted that the tips of the fingers could not 
approximate the median transfers of the palm, specifically 
the thumb, index, and middle fingers.  It was noted that he 
had fair muscle strength and did have difficulty because of 
the residuals of the surgery and degenerative arthritis, 
including trouble with the right hand in pushing, pulling, 
and holding objects.  His writing skills were noted to be 
impaired, and he was noted to be right hand dominant.  There 
was a V-shaped linear scar in the third MP joint junction, 
which was the scar from the silastic joint replacement from 
the third metacarpal.  He also had an ulnar drift of the 
right hand digit.  On range of motion testing, including 
movement against gravity and slight resistance, the right 
third metacarpal flexion was noted to be 0 to 60 degrees and 
extension was 0 to 20 degrees; the MP joint of the thumb and 
the metacarpophalangeal joint of the second fingers were 
thumb flexion to 20 degrees and extension to 20 degrees, and 
index finger flexion to 70 degrees and extension to 25 
degrees, respectively.  There was noted to be no further 
limitation by pain, fatigue, weakness, or lack of endurance 
following repeated use or during flare-ups.  The veteran was 
diagnosed as having the following: residuals of third MP 
joint, middle finger joint, silastic joint replacement, 
right; the first and second MP, thumb, and index finger, MP 
joint degenerative joint disease, right; residuals of the 
fourth metacarpal, right finger, MP shaft fracture, right; 
and degenerative joint disease, carpometacarpal joint, right.

The veteran was afforded a VA scars examination in August 
1999.  On examination, there were multiple burn areas, 
especially on the dorsum of the hand, and they were located 
diffusely over the digits and over the dorsum.  There was no 
specific tenderness, no adherence, and somewhat fragile skin.  
There was also no ulceration, elevation, underlying tissue 
loss, or edema.  The color was hypopigmented compared to 
normality of the skin, and minor disfigurement was noted.

A November 2000 VA neurological consultation indicated that 
August 2000 electromyography (EMG)/nerve conduction study 
(NCS) tests were normal, that the veteran had diminished 
vibratory sensation over the second third and fourth fingers 
extending up to the first web and into the right thumb over 
the palmar space.  On musculoskeletal examination, he had no 
joint deformity of the right hand, most prominently an ulnar 
deformity of the second through fifth fingers of that the MP 
joints, a palpable deformity in the MP joint of the right 
thumb, some restriction in movement of the MP joints, 
particularly the third and fourth fingers of the right hand.  
On motor examination, he had some breakaway weakness because 
of pain in the thenar muscle group in the right hand, but 
when coerced these muscles seemed to be fairly strong.  There 
was no evidence of atrophy or intrinsic muscle weakness of 
the muscles of the hand otherwise.  The veteran was diagnosed 
as having neuropathic symptoms of the right hand.

March 2001 VA outpatient notes indicate that the veteran had 
had surgery for removal of a plate from his right thumb, 
which was done in February.  The veteran reported that since 
the surgery, his thumb felt better and he could oppose his 
thumb to his index finger.  It was noted that the veteran had 
recent incisions over right carpal tunnel syndrome and right 
thumb, which appeared well-healed, and that he was able to 
oppose his thumb to his index finger.  It was also noted that 
he had an old, well-healed burn scar on the dorsum of his 
hand, and that he had mild enlargement of the MP joints of 
the index and middle fingers, but that these joints were not 
tender.

June 2001 VA notes indicate that the veteran complained of 
stiffness to all fingers of the right hand, and muscle 
weakness, especially when holding heavy weights for long 
periods of time, and also difficulty in buttoning up clothes 
and tying shoelaces.

November 2001 VA outpatient notes indicate that the veteran 
was noted to have had good response to treatment and 
increased in range of motion to within full limits and normal 
muscle strength.  It was also noted that the veteran had 
increased endurance to be able to hold objects for long 
periods of time and button up his shirt.

A March 2002 orthopedic clinic follow-up on fusion of the 
metacarpophalangeal joint, right hand thumb, indicated that 
the veteran still had frequent pain in the thumb, index, and 
middle fingers, and somewhat in the ring finger.

The veteran was afforded another VA examination of the hand 
in February 2003.  On examination, there were noted to be 
superficial burns about the base of the right thumb and burns 
on the dorsum of the right second, third, fourth, fingers, 
with associated thickening of the skin of the fingers.  The 
examiner's impression was secondary burn of the dorsum of the 
fingers of the right hand, most pronounced the right second 
and third finger with superficial scars of all of the fingers 
most pronounced on the right second and third finger, where 
there was diminished sensation to pinprick and vibratory 
stimulation of those two fingers.  The examiner noted 
moderate disability and slight progression.

On VA examination of his right hand scars in February 2003, 
the veteran was noted to have a right thumb scar at the base 
of the fingernail, measuring 1x1 centimetres (cm) from the 
burn.  He had surgical scars at the side of the thumb, one 
measuring 4 cm, and the other measuring 4.5 cm 
longitudinally, placed at the proximal part of the thumb.  
There were superficial scars on the dorsum of the right, 
second, third, and fourth fingers.  There was another scar 
from the base of the wrist to the proximal part of the right 
finger measuring 9 cm.  There was diminished flexion and 
extension of the right, first finger.  He was not able to 
oppose the first, fourth, and fifth finger with the thumb, 
and could not achieve full grip of the right hand.  There was 
diminished extension capability of the first, second, third, 
fourth, and fifth fingers.

The veteran was afforded a VA examination in October 2003.  
On examination of the right hand, the veteran had a thickened 
skin over the dorsum of the hand, an 8 cm scar over the 
dorsum of the hand the MP of the third finger, and a 4 cm 
scar over the dorsum of the thumb.  He could oppose the thumb 
only to the tip of the index finger.  He had no motion in the 
MP joint of the thumb.  He had 45 degrees flexion of the 
proximal interphalangeal (PIP) joint of the thumb, he had 90 
degrees of flexion at the MP joint of the second, third and 
fourth fingers, and 45 degrees for the fifth finger.  He had 
a swan neck deformity of the third finger of the right hand 
and it was weak, he lacked 50 degrees of extension of the 
third finger of the right hand, and he had no loss of 
sensation to pinprick of the hand.  The veteran was diagnosed 
as having second degree and third degree burns of the right 
hand, arthritis of the MP joints of the right hand, 
arthrodesis of the index finger with loss of range of motion, 
and swan deformity of the third finger of the right hand.  
The VA examiner opined that the veteran had a severe enough 
injury from the burn in service that he developed chronic 
pain and decrease function of the right hand, which 
subsequently developed into arthritis of his thumb and index 
fingers of the right hand.  After viewing October 2003 X-rays 
of the veteran's right hand, the examiner's impression was 
that there appeared to be ankylosis of the first MP joint and 
joint replacement at the level of third metacarpal phalangeal 
joint. 

The veteran was afforded a VA examination in November 2006.  
On examination, the veteran reported pain in his thumb, 
second, third and fourth fingers, which he described as an 
ache most of the time.  He was noted to be dominant right 
hand, and reported difficulty with gripping and with holding 
onto things, and having to drive with his left hand.  X-rays 
of the right thumb in April 2004 were noted to be normal.  On 
examination of the right hand, movement of the thumb to the 
little finger came 1.5 inches from touching the little 
finger, the thumb to the fourth finger was 2.5 inches away, 
the thumb to the third finger was 2 inches away, and the 
thumb to the second finger he could touch without any 
problem.  It was noted that the veteran had hypopigmented 
areas on the top of the right anterior first, second, and 
third fingers from past burns, and that the scars were well-
healed with good texture and good adherence.  There was no 
keloid formation, elevation or depression, or limitation of 
function by the scar.  It was noted that he had a three-inch 
scar of the third metacarpal bone, and a one-inch scar of the 
anterior right thumb.  Both of these scars were noted to be 
well-healed with good texture and adherence, and no keloid 
formation, elevation, or depression.  It was noted that the 
veteran had absolutely no flexion of the right thumb at all, 
that he had full extension, that he could make a fist, that 
the flexed his second, third, fourth, and fifth fingers 0 to 
40 degrees, and that he could flex every one of these 
fingers.  It was also noted that he had increased size of the 
third metacarpal bone at the large knuckle, that, when at 
rest, the third finger sat upward against the fourth finger, 
and that he had decreased pinprick sensation in the right 
hand and right forearm.  It was furthermore noted that active 
range of motion did not produce weakness, fatigue or 
incoordination, that there was no additional limitation with 
range of motion or repetitive movement, and that tendon 
reflexes were 1+ and equal in the bilateral upper 
extremities.  The veteran was diagnosed as having status post 
right hand surgery on three different occasions with chronic 
right hand pain and no flexion of the thumb with decreased 
pinprick sensation to the right hand and the right forearm, 
with decreased grip in the right hand.  The VA examiner 
opined that the appellant incurred addional hand disability 
was more likely than not related to his right thumb MP 
arthrodesis.

A. Right hand traumatic arthritis

The veteran's right hand traumatic arthritis is currently 
rated under hyphenated Diagnostic Code (DC) 5010-5223.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under DC 5223, favorable ankylosis of two digits of the major 
hand warrants a 20 percent rating if the index finger is 
involved, but not the thumb, and a 30 percent rating if the 
thumb is included.  38 C.F.R. § 4.71a DC 5223.

Under DC 5222, favorable ankylosis of three digits of the 
major hand warrants a 30 percent rating if the index finger 
is involved, but not the thumb, and a 40 percent rating if 
the thumb is included.  38 C.F.R. § 4.71a, DC 5222.

Under DC 5221, favorable ankylosis of four digits of the 
major hand warrants a 40 percent rating if the thumb is not 
involved, and a 50 percent rating if the thumb is included.  
38 C.F.R. § 4.71a, DC 5222.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand (2); see 38 
C.F.R. § 4.71a DC 5216-DC 5230.

Under DC 5228, a noncompensable rating is warranted for 
limitation of motion of either thumb if there is a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted for limitation of motion of 
either thumb if there is a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 20 percent rating is warranted for 
limitation of motion of either thumb if there is a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, DC 5228.

Under DC 5229 a noncompensable rating is warranted for 
limitation of motion of either index or long finger if there 
is a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5229.

Under DC 5230 any limitation of motion of either ring or 
little finger is noncompensable.  38 C.F.R. § 4.71a, DC 5230.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After reviewing the record and resolving doubt in favor of 
the veteran, the Board finds that the veteran's traumatic 
arthritis of the right hand more closely approximates the 
criteria for a 30 percent disability rating than those for a 
20 percent disability rating under DC 5223.  The Board also 
finds that the veteran's right hand arthritis does not 
approximate a rating in excess of 30 percent.

October 2003 and November 2006 VA examinations indicate 
ankylosis of the right thumb at the MP joint, and that the 
veteran has no flexion of the right thumb, as a result of his 
April 18, 2000 surgery for his service-connected right hand 
traumatic arthritis.  The Board notes that while 38 C.F.R. 
§ 4.71a provides guidance as to whether ankylosis of the 
thumb will be evaluated as favorable or unfavorable ankylosis 
where the carpometacarpal joint or interphalangeal joint is 
involved, it does not provide such guidance as to when 
ankylosis of the MP joint of the thumb will is considered to 
be favorable or unfavorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand (4), for "Evaluation 
of ankylosis of the thumb."

However, the Board finds that the veteran's right thumb 
ankylosis at the MP joint to more closely approximate 
favorable than unfavorable ankylosis.

First, although ankylosis of the MP joint has been noted in 
the medical record, unfavorable ankylosis has never been 
noted or indicated.

Second, although the veteran has been noted to have no 
flexion of the MP joint, the record reflects that the 
veteran's limitation of thumb motion would more closely 
approximate the criteria for a 10 percent rating than those 
for a 20 percent rating under DC 5228.  In this regard, the 
Board notes that, on November 2006 VA examination of the 
right hand, movement of the thumb to the little finger came 
1.5 inches from touching the little finger, the thumb to the 
fourth finger was 2.5 inches away, the thumb to the third 
finger was 2 inches away, and the thumb to the second finger 
he could touch without any problem.  Although there was a gap 
between the thumb and fourth finger of more than two inches, 
such measurements, taken as a whole, more closely approximate 
a gap of one to two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
than a gap of more than two inches between the thumb pad and 
the fingers.  As such, the veteran's limitation of thumb 
motion more closely approximates the criteria for a 10 
percent rating under DC 5228 than those for a 20 percent 
disability rating.

The Board notes that, as the veteran's thumb disability more 
closely approximates the criteria for a 10 percent rating for 
limitation of motion than those for a 20 percent rating, the 
veteran's thumb disability, rated as ankylosis, more 
reasonably approximates the criteria for a10 percent rating 
for favorable ankylosis of the thumb than those for a 20 
percent rating for unfavorable ankylosis.  Moreover, the 
Board notes that 38 C.F.R. § 4.71a indicates that where only 
one joint of the thumb is ankylosed, and there is a gap of 
two inches or less between the thumb and the fingers, that 
such ankylosis should be evaluated as favorable ankylosis.  
See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation 
of Motion of Single or Multiple Digits of the Hand (4), for 
"Evaluation of ankylosis of the thumb."

Third, although the veteran has reported difficulty with 
gripping and with holding onto things due to his right thumb, 
the record does not reflect that he has been unable to grip, 
despite any right thumb ankylosis.

Thus, given the above, the Board finds that the veteran's 
right thumb ankylosis more closely approximates favorable 
ankylosis than unfavorable ankylosis.

The Board also finds that the veteran's right hand arthritis 
approximates favorable ankylosis of the third finger.  The 
Board notes that ankylosis of the third finger has not been 
noted in the record, and that the veteran was found to have 
90 degrees flexion of the third finger on October 2003 VA 
examination and 40 degrees flexion of the third finger on 
November 2006 VA examination.  However, the Board notes that 
the veteran was noted to have lacked 50 degrees of extension 
of the third finger of the right hand in October 2003, which 
would approximate the criteria for a 10 percent disability 
rating under DC 5229.  Additionally, considering the criteria 
of DeLuca of additional functional loss of the entire hand 
due to pain, weakness, excess fatigability, incoordination, 
or other such factors not contemplated in the relevant rating 
criteria, the Board finds that a more favorable rating as 
ankylosis of the third finger under DC 5223 is warranted.  In 
this regard, the Board notes the provision of 38 C.F.R. 
§ 4.71a that when two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability.  The Board 
finds that, considering the pain, limitation of flexion of 
all fingers, and impairment in overall function of the hand, 
the veteran's right hand arthritis approximates favorable 
ankylosis of the third finger, in addition to favorable 
ankylosis of the thumb.  Thus, as the veteran's right hand 
arthritis approximates favorable ankylosis of two digits of 
the dominant hand, including the thumb, the veteran's right 
hand arthritis warrants a 30 percent rating under DC 5223.

However, the Board finds that the veteran's right hand 
arthritis does not warrant a rating in excess of 30 percent.  
While the record reflects pain and limitation of motion of 
the veteran's fingers, none of veteran's second, fourth or 
fifth fingers approximate ankylosis, as the veteran has been 
able to flex and extend each on examination, with 90 degrees 
of flexion at the MP joint of the second and fourth fingers, 
and 45 degrees for the fifth finger, on October 2003 VA 
examination, and 40 degrees of flexion for each finger noted 
on November 2006 VA examination.  Thus, a higher disability 
rating under DC 5222 is not warranted.

Also, the veteran's right second finger has not been shown in 
the medical evidence to have a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  The highest 
degree of extension to which the veteran's second finger has 
ever been noted to be is 25 degrees, with no further 
limitation by pain, fatigue, weakness, or lack of endurance 
following repeated use or during flare-ups.  Furthermore, the 
veteran was noted to be able to make a fist on November 2006 
VA examination.  Thus, a higher rating under DC 5229 for 
limitation of index finger motion is not warranted.

The Board notes that although none of the second, fourth, and 
fifth fingers are compensable disabilities alone, that their 
limitation of function contributes to the limitation of 
function of the hand, as a whole.  However, as explained 
above, the Board has already contemplated this limitation of 
function in its 30 percent rating for the veteran's right 
hand arthritis.

Accordingly, a disability rating of 30 percent, but no more, 
is warranted for traumatic arthritis of the right hand.

B. Second degree burns of the index and middle fingers of the 
right hand

The Board notes that, effective August 30, 2002, regulations 
regarding the evaluation of skin disease were revised.  See 
67 Fed. Reg. 49,590-99 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the veteran's 
claim predates August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g) 
(West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 20, 2002, second degree scars or burns 
covering an area of 144 inches or more are given a 
compensable rating under DC 7802.  Superficial, poorly 
nourished scars with repeated ulceration are given a 
compensable rating under DC 7803.  Superficial scars that are 
tender and painful on objective demonstration are given a 
compensable rating under DC 7804.  DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DCs 7801-7805, 7819 
(2001).

Beginning August 20, 2002, scars that are deep or that cause 
limited motion are rated under DC 7801.  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are given a compensable 
rating under DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination 
are given a compensable rating under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

The Board finds that the veteran's second degree burns of the 
index and middle fingers of the right hand do not more 
closely approximate the criteria for a 10 percent disability 
rating than those for a noncompensable rating.

The veteran's scars of the fingers have not been noted to 
cover any area 144 inches, and have never been noted to be 
painful on medical examination.  Thus, the veteran is not 
entitled to a compensable rating under either the old or 
revised versions of DC 7802 or DC 7804.

Also, the veteran's scars have never been noted to be poorly 
nourished, to have repeated ulceration, to be unstable, or to 
have frequent loss of covering of the skin over the scar.  
Thus, the veteran is not entitled to a compensable rating 
under either the old or the revised version of DC 7803.

Finally, the veteran's scars have not been noted to be deep, 
or to be associated with underlying soft tissue damage.  The 
Board also notes that, with respect to limitation of motion, 
the veteran's limitation of right hand motion is already 
contemplated under his disability rating for traumatic 
arthritis of the right hand.  See 38 C.F.R. § 4.14; See also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (Separate 
disability ratings may not be assigned for disabilities for 
overlapping symptomatology between or among such 
disabilities).  Thus, a compensable rating under the revised 
version of DC 7801 is not warranted.

Accordingly, a compensable disability rating for second 
degree burns of the index and middle fingers of the right 
hand is not warranted.

IV. Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary.  
Final decisions on such appeals shall be made by the Board. 
Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

As discussed above, the Board finds that the veteran's 
residuals of right thumb surgery are contemplated under the 
rating for his service-connected traumatic arthritis of the 
right hand.  Thus, there is no alleged error of fact or law 
with respect to the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of right thumb surgery 
due to VA medical treatment on April 18, 2000.  Therefore, 
the Board does not have jurisdiction to review this claim, 
and it is dismissed.


ORDER

1. Entitlement to a temporary total rating based on 
convalescence from right hand surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30, is granted, subject to the 
law and regulations governing the award of monetary benefits.

2. An evaluation of 30 percent, but no more, is granted, for 
traumatic arthritis of the right hand, subject to the law and 
regulations governing the award of monetary benefits.

3. Entitlement to a compensable evaluation for second degree 
burns of the index and middle fingers of the right hand is 
denied.

4. The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of right thumb surgery due to VA medical 
treatment on April 18, 2000 is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


